DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5 and 11 have been previously canceled. Claims 1-4, 6-10, and 12-20 are pending in the application and have been canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-8, 10, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan et al. (US 2014/0261298 A1) hereinafter Sasidharan and Schock et al. (US 2016/0230645 A1) hereinafter Schock.
Claim 1:
Sasidharan discloses a system, comprising: a cylinder head [Fig. 1, Item 120] coupled to a combustion chamber [112], the cylinder head comprising a bore [130; Para. 0030], wherein the bore comprises an upper portion [145] configured to selectively receive an ignition plug [150] and a lower portion [142] into which an electrode of the ignition plug extends [Para. 0028], wherein the lower portion of the bore is a chamber of the cylinder head [Para. 0028] that is outside of the combustion chamber [112] and separated from the combustion chamber via a base positioned completely above the combustion chamber [149], wherein the base [149] is positioned  between the cylinder head [120] and the combustion chamber [112], wherein a piston is positioned within the combustion chamber [Para. 0012], and wherein the base [149] is directly on top of the combustion chamber [112] and comprises a plurality of apertures [144] configured to fluidly couple the lower portion of the bore [142] to the combustion chamber [112].
Sasidharan doesn’t explicitly disclose wherein the upper portion and the lower portion are completely external to a top wall of the combustion chamber.
However, Schock does disclose wherein the upper portion and the lower portion are completely external to a top wall of the combustion chamber [Fig. 1, Item 53].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine system of Sasidharan with the recessed prechamber of Schock to prevent backfeeding from the main chamber to the pre-chamber.
Claim 4:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 1.
Sasidharan also discloses wherein the lower portion [142] is spaced away from the combustion chamber [112] via the base [149].
However, Sasidharan doesn’t explicitly disclose wherein the upper portion and the lower portion are further completely above the top wall of the combustion chamber.
However, Schock does disclose wherein the upper portion and the lower portion are further completely above the top wall of the combustion chamber. [Fig. 1, Item 53]
Claim 6:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 1.
Sasidharan also discloses wherein apertures of the plurality of apertures are spaced apart from one another [Fig. 1, Item 144; Para. 0029].
Claim 7:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 1.
Sasidharan also discloses wherein the upper portion is threaded and wherein the lower portion is smooth [Para. 0028].
Claim 8:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 1.
Sasidharan also discloses wherein the ignition plug is threaded into the upper portion [Para. 0028].
Claim 10:
Sasidharan discloses an engine system [Fig. 1, Item 100], comprising: a combustion chamber shaped via a cylinder block [110, 112] and a cylinder head [120], wherein a piston is configured to oscillate within the combustion chamber along an axis [Para. 0012]; and a bore arranged in the cylinder head [130; Para. 0030] fluidly coupled to the combustion chamber via a plurality of apertures [144] arranged in a base of the cylinder head [149; Para. 0030], wherein the base [149] spatially separates a prechamber [142] that is in a lower portion of the bore from the combustion chamber [112], and wherein the bore further comprises a threaded portion [145] that is in an upper portion of the bore and configured to receive an ignition plug [150], wherein an electrode of the ignition plug is positioned within the prechamber, wherein the prechamber and the electrode of the ignition plug are positioned outside of the combustion chamber [Para. 0028], wherein the base [149] is outside of the combustion chamber [112], the base positioned between the cylinder head [120] and the combustion chamber [112] and wherein the base [149] is directly on top of a top wall of the combustion chamber [112].
However, Sasidharan doesn’t explicitly disclose wherein the upper portion and the lower portion are completely external to the top wall of the combustion chamber.
However, Schock does disclose wherein the upper portion and the lower portion are completely external to the top wall of the combustion chamber. [Fig. 1, Item 53]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine system of Sasidharan with the recessed prechamber of Schock to prevent backfeeding from the main chamber to the pre-chamber.
Claim 12:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 10.
Sasidharan also discloses wherein base [149] is in contact with the prechamber [142], and wherein the base [149] is in contact with an external surface of a housing for the combustion chamber [112, 120].
Claim 13:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 10.
Sasidharan also discloses wherein the ignition plug [150] is threaded into the threaded portion [145], and wherein the ignition plug is selectively removable from the bore without removing the prechamber [Para. 0028].
Claim 16:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 10.
Sasidharan also discloses wherein apertures of the plurality of apertures vary in one or more of size, shape, and orientation [Fig. 1, Item 144].
Claim 17:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 10.
Sasidharan also discloses wherein the cylinder head including the prechamber is a single piece [Para. 0030].
Claim 18:
Sasidharan discloses an engine system [Fig. 1, Item 100], comprising: a combustion chamber shaped via a cylinder block [110, 112] and a cylinder head [120], wherein a piston is configured to oscillate within the combustion chamber along an axis [Para. 0012]; and a bore arranged in the cylinder head [130; Para. 0030] fluidly coupled to the combustion chamber via a plurality of apertures [144] arranged in a base of the cylinder head [149; Para. 0030], wherein the base [149] spatially separates a prechamber [142] of the bore from the combustion chamber [112], and wherein the bore further comprises a threaded portion [145] that is in an upper portion of the bore configured to receive an ignition plug [150], wherein the threaded portion [145] allows a negative electrode of the ignition plug to extend into the prechamber that is in a lower portion of the bore, wherein the negative electrode of the ignition plug and the prechamber are positioned outside of the combustion chamber and separated from the combustion chamber [150; Para. 0028], and wherein the base [149] is outside and completely above the combustion chamber [112], the base positioned between the cylinder head [120] and the combustion chamber [112], and wherein the base [149] is positioned directly on top of a top wall of the combustion chamber [112].
Sasidharan doesn’t explicitly disclose wherein the upper portion and the lower portion are completely external to the top wall of the combustion chamber.
However, Schock does disclose wherein the upper portion and the lower portion are completely external to the top wall of the combustion chamber. [Fig. 1, Item 53]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine system of Sasidharan with the recessed prechamber of Schock to prevent backfeeding from the main chamber to the pre-chamber.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Schock as applied to claim 1 above, and further in view of Tourteaux et al. (US 20065/0096571 A1) hereinafter Tourteaux.
Claim 2:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 1.
Sasidharan doesn’t explicitly disclose wherein the bore comprises a uniform diameter.
However, Tourteaux does disclose wherein the bore comprises a uniform diameter. [Fig. 7, Item 10; Para. 0105]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine system of Sasidharan and Schock with the uniform bore diameter of Tourteaux to simplify manufacturing by requiring only one bore diameter therefore reducing cost.
It should be noted that the bore is claimed to have both a smooth portion and a threaded portion. The specification recites on page 10, "In the example of FIG. 1, a diameter of the chamber 8 and the ignition plug threaded bore 7 are substantially identical. In one example, threads of the ignition plug threaded bore 7 may differentiate the two diameters." Therefore, the claim limitation is being interpreted as: the diameter being uniform with the only differentiation being threads.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Schock as applied to claim 1 above, and further in view of Endo et al. (US 2019/0203636 A1) hereinafter Endo.
Claim 3:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 1.
Sasidharan doesn’t explicitly disclose wherein a central axis that extends through a geometric center of the bore is also an axis along which the piston oscillates within the combustion chamber.
However, Endo does disclose wherein a central axis that extends through a geometric center of the bore is also an axis along which the piston oscillates within the combustion chamber. [Fig. 5, Item 38, "C"; Para. 0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine system of Sasidharan and Schock with the combustion cylinder arrangement of Endo to more evenly spread the air-fuel mixture in to the combustion chamber thus increasing efficiency.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Schock as applied to claim 1 above, and further in view of Boyd (US 2,106,449) hereinafter Boyd.
Claim 9:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 1.
Sasidharan doesn’t explicitly disclose wherein the upper portion is sealed from the lower portion.
However, Boyd does disclose wherein the upper portion is sealed from the lower portion. [Fig. 3, Item 24; col. 1, line 50 to col. 2, line 18]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine system of Sasidharan and Schock with the sealed upper bore of Boyd to prevent contaminants from spreading from the chamber thus improving repairability and reliability. 
Page 10 of the spec says it is hermetically sealed to prevent gases from entering the threaded portion of the spark plug, however, it offers no further information on how it is done

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Schock as applied to claim 10 above, and further in view of Yilmaz et al. (DE 102018221917 A1).
Claim 14:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 10.
Sasidharan doesn’t explicitly disclose wherein the base comprises a thickness less than or equal to a threshold amount, wherein the threshold amount is 5 mm.
However, Yilmaz does disclose wherein the base comprises a thickness less than or equal to a threshold amount, wherein the threshold amount is 5 mm. [Para. 0007-0008]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine system of Sasidharan and Schock with the base thickness dimension of Yilmaz to help manage thermal loads subjected to the base from the combustion chamber [Para. 0005-0006]

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Schock as applied to claim 10 above, and further in view of Anderson et al. (US 2020/0123963 A1) hereinafter Anderson.
Claim 15:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 10.
Sasidharan doesn’t explicitly disclose wherein apertures of the plurality of apertures are identically sized and shaped.
However, Schock does disclose wherein apertures of the plurality of apertures are identically sized and shaped. [Para. 0041]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine system of Sasidharan and Schock with the aperture arrangement of Anderson to enable a spray output and pattern that aligns in such a way that a person of ordinary skill in the art can select various ranges according to certain parameters and applications, such as size of the engine, quantity of fuel to be distributed, power output desired, operating parameters of the engine or fuel system, etc. [Para. 0055].

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidharan and Schock as applied to claim 18 above, and further in view of Endo and Tourteaux.
Claim 19:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 10.
Sasidharan doesn’t explicitly disclose wherein the threaded portion and the prechamber are aligned along the axis, and wherein the bore comprises a uniform diameter.
However, Endo does disclose wherein the threaded portion and the prechamber are aligned along the axis [Fig. 6, Item 63, "C"; Para. 0068].
Further Tourteaux also discloses wherein the bore comprises a uniform diameter. [Fig. 7, Item 10; Para. 0105]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine system of Sasidharan and Schock with the combustion cylinder arrangement of Endo to more evenly spread the air-fuel mixture in to the combustion chamber thus increasing efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the engine system of Sasidharan, Schock, and Endo with the uniform bore diameter of Tourteaux to simplify manufacturing by requiring only one bore diameter therefore reducing cost.
It should be noted that the bore is claimed to have both a smooth portion and a threaded portion. The specification recites on page 10, "In the example of FIG. 1, a diameter of the chamber 8 and the ignition plug threaded bore 7 are substantially identical. In one example, threads 
 of the ignition plug threaded bore 7 may differentiate the two diameters." Therefore, the claim limitation is being interpreted as: the diameter being uniform with the only differentiation being threads.
Claim 20:
Sasidharan and Schock, as shown in the rejection above, disclose all the limitations of claim 10.
Sasidharan also discloses wherein there are no additional inlets or other outlets fluidly coupling the combustion chamber [Fig. 1, 112] to the prechamber [142] other than the plurality of apertures [144].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Examiner, Art Unit 3747